                                                                                                               5HVHW )RUP

                                      UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 
     6$0681* (/(&7521,&6 &2 /7' DQG                                   FY+6*
     6$0681* (/(&7521,&6 $0(5,&$ ,1&
                                                                 &DVH1RBBBBBBBBBBBBBBB
 
                                        Plaintiff(s),            APPLICATION FOR
                                                                ADMISSION OF ATTORNEY
             v.
                                                                 PRO HAC VICE ; ORDER
    ,;, 02%,/( 5 ' /7'                                          (CIVIL LOCAL RULE 11-3)
 
                                        Defendant(s).
 
         I, * :LOOLDP )RVWHU                     , an active member in good standing of the bar of
     ,OOLQRLV                     , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 6DPVXQJ (OHFWURQLFV &R /WG DQG 6DPVXQJ (OHFWURQLFV $PHULFD ,QF in the
                                                                    %UDQGRQ + %URZQ
     above-entitled action. My local co-counsel in this case is __________________________________,                           an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                        LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      .LUNODQG (OOLV //3                                           .LUNODQG (OOLV //3
     1RUWK /D6DOOH &KLFDJR ,/                            &DOLIRUQLD 6WUHHW 6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                                    LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                                        
       MY EMAIL ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    ELOO\IRVWHU#NLUNODQGFRP                                    EUDQGRQEURZQ#NLUNODQGFRP
         I am an active member in good standing of a United States Court or of the highest court

     of another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:      1RYHPEHU                                            * :LOOLDP )RVWHU
                                                                                          APPLICANT


                                      ORDER GRANTING APPLICATION
                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of * :LOOLDP )RVWHU                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 11/20/2019
                                                                        UNITED
                                                                             D STATES DISTRICT JUDGE Oc
                                                                                                     October
                                                                                                      cto
                                                                                                       tobe
                                                                                                         b r 20
                                                                                                             2012

     PRO HAC VICE APPLICATION & ORDER
